Case 21-10723-MFW   Doc 59-2   Filed 04/27/21   Page 1 of 28




    EXHIBIT A
                  Case 21-10723-MFW               Doc 59-2        Filed 04/27/21         Page 2 of 28




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    CONNECTIONS COMMUNITY SUPPORT Case No. 21-10723 (MFW)
    PROGRAMS, INC.,

                         Debtor.1


DECLARATION OF J. SCOTT VICTOR IN SUPPORT OF DEBTOR’S APPLICATION
   FOR ENTRY OF AN ORDER AUTHORIZING (I) THE EMPLOYMENT AND
  RETENTION OF SSG ADVISORS, LLC, AS INVESTMENT BANKER TO THE
     DEBTOR EFFECTIVE AS OF APRIL 19, 2021, AND (II) A WAIVER OF
   COMPLIANCE WITH CERTAIN REQUIREMENTS OF LOCAL RULE 2016-2


             I, J. Scott Victor, being duly sworn according to law, depose and state that:

             1.     I am the Managing Director of SSG Advisors, LLC (“SSG”), an investment

banking firm that maintains offices at 300 Barr Harbor Drive, Suite 420, West Conshohocken, PA

19428, and I am duly authorized to make this declaration (the “Declaration”) on behalf of SSG.

I have over thirty-five (35) years of experience in the restructuring industry and extensive

experience: (i) marketing companies or their assets for sale, including experience marketing

companies in distress and debtors in bankruptcy cases; (ii) raising capital for special situation

transactions; and (iii) restructuring companies' balance sheets both in court and out of court.

             2.     I submit this Declaration on behalf of SSG in support of the application of the

above-captioned debtor and debtor-in-possession (the “Debtor”) for entry of an order authorizing

the employment and retention of SSG as investment banker for the Debtor effective as of April 19,




1
      The Debtor in this chapter 11 case, along with the last four digits of its tax identification number, is as follows:
      Connections Community Support Programs, Inc. (3030). The address of the Debtor’s corporate headquarters is
      3812 Lancaster Pike, Wilmington, Delaware 19805.
              Case 21-10723-MFW             Doc 59-2       Filed 04/27/21      Page 3 of 28




2021 (the “Application”).2 This Declaration is also submitted as the statement required pursuant

to sections 327, 328(a), and 504 of the Bankruptcy Code and Bankruptcy Rule 2014(a).

         3.      Unless otherwise indicated herein, the facts set forth in this Declaration are

personally known to me and, if called as a witness, I could and would testify thereto.

                                      SSG’S QUALIFICATIONS

         4.      SSG is an internationally recognized investment banking firm with offices in New

York and Philadelphia. Since its founding, SSG has completed over 350 investment banking

assignments in North America and Europe.

         5.      SSG’s professionals have expertise in mergers and acquisitions, private

placements, financial restructurings, valuations, and financial advisory services. Moreover, SSG

has substantial expertise in advising troubled companies in numerous situations, including in

connection with asset sales and related issues, and SSG is particularly well suited to serve as the

Debtor’s investment banker in this Chapter 11 Case.

         6.      SSG’s professionals have developed extensive experience in matters involving

complex financial restructuring. Specifically, SSG has served as an investment banker for debtors

and other parties in a large number of bankruptcy cases in the Third Circuit, including inter alia:

In re PBS Brand Co., LLC 20-13157 (JTD); In re PQ New York, Inc., et al., Case No. 20-11266

(JTD); In re Sustainable Restaurant Holdings, Inc. et al. Case No. 20-11087 (JTD); In re Cedar

Haven Acquisition, LLC, Case No. 19-11736 (CSS); In re Vascular Access Centers, LP, Case No.

19-17117 (AMC); In re THG Holdings LLC, Case No. 19-11689 (JTD); In re Center City

Healthcare, LLC d/b/a Hahnemann University Hospital, et al., Case No. 19-11466 (KG); In re St.

Christopher’s Hospital, Case No. 19-11468 (KG); In re 1515-GEEnergy Holding Co. LLC, et al,


2
    Each capitalized term used but not otherwise defined herein shall have the meaning ascribed thereto in the
    Application.

                                                     -2-
            Case 21-10723-MFW          Doc 59-2      Filed 04/27/21    Page 4 of 28




Case No. 19-10303 (LSS); In re Argos Therapeutics, Case No. 18-12714 (KJC); In re NSC

Wholesale Holdings, LLC, et al., Case No. 18-12394 (CSS); In re Samuel Jewelers, Inc., Case No.

18-11818 (KJC); In re ABT Molecular Imaging, Inc., Case No. 18-11398 (CSS); In re Nighthawk

Royalties LLC, et al. Case No. 18-10989 (BLS); In re Vitamin World, Inc., Case No. 17-11933

(KJC); In re Peekay Acquisition, LLC, Case No. 17-11722 (BLS); In re Saladworks, LLC, Case

No. 15-10327 (LSS); In re KIOR, Inc., Case No. 14-12514 (CSS); In re Seegrid Corporation, Case

No. 14-12391 (BLS); In re PMGI Holdings, Inc., 13-12404 (CSS); In re MSD Performance, Inc.,

Case No. 13-12286 (PJW); In re Cylex Inc., Case No. 12-13259 (BLS); In re TCIM, Case No. 12-

11711 (KG); In re BroadSign International, Inc., Case No. 12-10789 (BLS); In re Hussey Copper

Corp., Case No. 11-13010 (BLS); In re Pure Beauty, 11-13159 (MFW); In re Blitz U.S.A., Inc.,

Case No. 11-13603 (PJW); In re American Laser Centers, Case No. 11-13853 (MFW), and many

more. As a result, SSG is well qualified to perform these services and represent the Debtor's

interests in this Chapter 11 Case.

       7.      SSG was engaged by the Debtor to provide investment banking services in

accordance with the engagement letter dated as of February 24,2021 (the “Engagement Letter”),

a copy of which is attached hereto as Schedule 1. As a result of SSG’s engagement prior to the

Petition Date, and extensive efforts during such time to market the Debtor’s operations, and

numerous meetings and conversations with the Debtor and its senior management and other

professionals, and review of critical documents, SSG has become intimately familiar with the

Debtor’s corporate and capital structure, management, operations, and various other aspects of its

business. SSG’s existing and extensive knowledge of the Debtor and its assets and operations

places it in the best position to provide the Debtor with the investment banking services that are

contemplated by the Engagement Letter and that SSG has been undertaking for over a month prior



                                               -3-
               Case 21-10723-MFW               Doc 59-2       Filed 04/27/21         Page 5 of 28




to the Petition Date.

                                     SERVICES TO BE RENDERED

         8.       SSG has agreed to provide investment banking services to the Debtor in this

Chapter 11 Case in accordance with the terms of the Engagement Letter. The individuals to

provide the services as contemplated by the Application have considerable experience in

restructuring matters, and have extensive knowledge already of the Debtor, and are well qualified

to perform the work required in this Chapter 11 Case.

         9.       Subject to Court approval of the Application, and consistent with the terms of the

Engagement Letter,3 SSG has provided already or otherwise will provide such investment banking

services as SSG and the Debtor deem appropriate, including, but not limited to, the following:

                          Prepare an information memorandum describing the Debtor, its historical
                           performance and services, including existing beds, payors, contracts,
                           marketing and sales, labor force, management, and financial projections;

                          Assist the Debtor in compiling a data room of any necessary and appropriate
                           documents related to the Sale;

                          Assist the Debtor in developing a list of suitable potential buyers who will
                           be contacted after approval by the Debtor and update and review such list
                           with the Debtor on an on-going basis;

                          Coordinate the execution of confidentiality agreements for potential buyers
                           wishing to review the information memorandum;

                          Assist the Debtor in coordinating site visits for interested buyers and work
                           with the management team to develop appropriate presentations for such
                           visits;

                          Solicit competitive offers from potential buyers;

                          Advise and assist the Debtor in structuring the Sale and negotiating the
                           transaction agreements; and


3
    The summary set forth herein is qualified in its entirety by the terms of the Engagement Letter, and the terms of
    the Engagement Letter shall control in the event of a conflict. Capitalized terms not otherwise defined in this
    section shall have the meaning ascribed to them in the Engagement Letter.

                                                        -4-
              Case 21-10723-MFW           Doc 59-2      Filed 04/27/21      Page 6 of 28




                       Otherwise assist the Debtor and its other professionals, as necessary,
                        through closing on a best efforts basis.

        10.     The Debtor requires qualified professionals to render these essential professional

services. As noted above, SSG has substantial expertise in all areas for which it is proposed to be

retained.

        11.     The services that SSG will provide to the Debtor are necessary to enable the Debtor

to identify the highest and best possible bid for its assets in this case of a sale, or otherwise

effectuate a transaction that is in the best interests of its estate, creditors, and parties-in-interest.

All of the services that SSG will provide to the Debtor will be undertaken at the request of the

Debtor and will be appropriately directed by the Debtor so as to avoid duplicative efforts among

the professionals retained in this Chapter 11 Case. SSG will also use reasonable efforts to

coordinate with the Debtor’s other retained professionals to avoid the unnecessary duplication of

services.

                              PROFESSIONAL COMPENSATION

        12.     Subject to this Court’s approval and as set forth in the Engagement Letter, the

Debtor and SSG have agreed to the following compensation and expense structure (the “Fee and

Expense Structure”) in consideration for the services to be rendered by SSG in this Chapter 11

Case:

                1.      Initial Fee. An initial fee (the “Initial Fee”) of $40,000, which initial fee
                        was due and was paid upon signing the Engagement Letter.

                2.      Monthly Fees. Monthly fees (the “Monthly Fees”) of $40,000 per month
                        payable beginning April 1, 2021, and continuing each month thereafter on
                        the first (1st) of the month during the Engagement Term, as defined in the
                        Engagement Letter.

                3.      Financing Fee. Upon the closing of a Financing Transaction to any party,
                        SSG shall be entitled to a fee (“Financing Fee”) payable in cash, in federal
                        funds via wire transfer or certified check, at and as a condition of closing

                                                  -5-
             Case 21-10723-MFW          Doc 59-2      Filed 04/27/21     Page 7 of 28




                       of such Financing equal to 2.0% of any Senior Debt (as such term is
                       hereafter defined) raised from any financing source, including senior
                       revolver and term loan, plus 4.0% of any Tranche B, Traditional
                       Subordinated Debt or Equity (as such term is hereafter defined) raised
                       regardless of whether the Company chose to draw down the full amount of
                       the Financing. Notwithstanding the foregoing, SSG shall not be entitled to
                       any Financing Fee related to capital, financing or guaranty from any
                       existing lender or equity investor or government economic assistance
                       program.

               4.      Sale Fee. Upon the consummation of a Sale Transaction to any party and
                       as a direct carveout from proceeds of any Sale, prior in right to any post-
                       or pre-petition secured debt, SSG shall be entitled to a fee (the “Sale
                       Fee”), payable in cash, in federal funds via wire transfer or certified check,
                       at and as a condition of closing of such Sale, equal to the greater of (a)
                       $450,000 or (b) three percent (3.0%) of Total Consideration (as such term
                       is hereafter defined). In the event that the Company determines to
                       terminate the Sale process and move to an orderly wind-down of its assets,
                       then SSG's Sale Fee shall be $150,000.

               5.      Restructuring Fee. Upon confirmation of a plan of reorganization
                       effectuating a Restructuring, SSG shall be entitled to a fee (the
                       “Restructuring Fee”) payable in cash, in federal funds via wire transfer or
                       certified check, at and as a condition of closing such Transaction equal to
                       $450,000. For the sake of clarity, SSG shall not be entitled to both a Sale
                       Fee and a Restructuring Fee.

       13.     In addition to the foregoing Initial Fee, Financing Fee, Monthly Fee, Sale Fee, and

Restructuring Fee, noted above, whether or not a Sale is consummated, additional financing is

obtained, or a plan is confirmed, the Debtor agrees to reimburse SSG for all of SSG’s reasonable

out-of-pocket expenses incurred in connection with the subject matter of this Engagement Letter.

SSG was paid the Initial Fee, and the first Monthly Fee in April, 2021, and, as of the Petition Date,

the Debtor did not owe SSG for any fees or expenses incurred prior to the Petition Date.

       14.     The structure set forth above is a typical fee structure for SSG for work of this

nature. This structure is designed to compensate SSG fairly for the work of its professionals and

to cover its fixed and routine overhead expenses.

       15.     The parties have established the compensation provided for in the Engagement
                                                -6-
              Case 21-10723-MFW        Doc 59-2        Filed 04/27/21   Page 8 of 28




Letter with the express understanding that the hours worked, results achieved and ultimate benefit

of work performed to the Debtor’s estate may be variable and have taken this into account in

setting the compensation payable thereunder.

       16.     In accordance with section 504 of the Bankruptcy Code, I hereby state that there is

no agreement or understanding between SSG and any other entity for the sharing of compensation

received or to be received for services in connection with this Chapter 11 Case.

             RECORD KEEPING AND APPLICATIONS FOR COMPENSATION

       17.     It is not the general practice of investment banking firms, including SSG, to keep

detailed time records similar to those customarily kept by attorneys and required by Local Rule

2016-2(d). Because SSG does not ordinarily maintain contemporaneous time records in tenth-

hour (.10) increments or provide or conform to a schedule of hourly rates for its professionals,

pursuant to Local Rule 2016-2(h), SSG should be excused from compliance with such information

requirements set forth in Local Rule 2016-2(d) and from compliance with any order establishing

procedures for interim compensation and reimbursement of expenses of professionals pursuant to

section 331 of the Bankruptcy Code (an “Interim Compensation Order”) with respect to SSG’s

professional fees only. SSG should be required to maintain time records in half-hour (0.50)

increments, not decimal hours, setting forth, in a summary format, a description of the services

rendered by each professional and the amount of time spent on each date by each such individual

in rendering services on behalf of the Debtor.

       18.     SSG will also maintain detailed records of any actual and necessary costs and

expenses incurred in connection with the aforementioned services. SSG’s final application for

compensation and expenses will be paid by the Debtor pursuant to the terms of the Engagement

Letter, in accordance with any procedures established by the Court, pursuant to an Interim



                                                 -7-
             Case 21-10723-MFW           Doc 59-2      Filed 04/27/21     Page 9 of 28




Compensation Order or otherwise.

                                 SSG’S DISINTERESTEDNESS

       19.     In preparing this Declaration, SSG performed a conflict search with respect to a list

of creditors, equity holders and other interested parties, which is annexed hereto as Schedule 2

(the “Potential Interested Parties List”). Based on that search, SSG represents that, to the best

of its knowledge, that it knows of no fact that would present a conflict of interest for SSG with

regard to its proposed engagement. SSG, however, wishes to disclose those items identified on

Schedule 3 (the “SSG Contacts List”).

       20.     Insofar as I have been able to ascertain from my review of the SSG Contacts List,

to the best of my knowledge, and other than as described herein, neither SSG, nor its affiliates, nor

any professional of SSG: (a) has represented the Debtor’s creditors, equity holders, or any other

party in interest, or their respective attorneys and accountants, the United States Trustee, or any

person employed in the office of the United States Trustee, in any matters relating to the Debtor

or its estate; or (b) has any connection with the Debtor in this Chapter 11 Case, or any interest

materially adverse to the interest of any class of creditors or equity holders by reason of any direct

or indirect relationship to the Debtor, any other parties-in-interest herein, or its respective

attorneys.

       21.     SSG has numerous clients, past and present, which are located throughout the

world, in a variety of industries. Such clients may include certain of the persons or entities that are

identified as creditors of the Debtor. It is also possible that some past or present clients of SSG

may have some connection to, or are creditors of, the Debtor. Nevertheless, insofar as I have been

able to ascertain based on the results of the foregoing, to the best of my knowledge, other than as

described herein and except for the Debtor, SSG has not advised any party in interest in connection



                                                 -8-
              Case 21-10723-MFW          Doc 59-2       Filed 04/27/21     Page 10 of 28




with this Chapter 11 Case.

        22.     SSG is involved in numerous cases, proceedings, and transactions involving many

different attorneys, accountants, investment bankers, and financial consultants, some of whom may

represent claimants and parties in interest in this Chapter 11 Case. Moreover, SSG has in the past,

and may in the future, be represented by several attorneys and law firms, some of which may be

involved in this Chapter 11 Case. Finally, SSG has in the past, and will likely in the future, be

working with or opposite other professionals involved in this Chapter 11 Case with respect to

matters wholly unrelated to this Chapter 11 Case. Based on our current knowledge of the

professionals involved in this Chapter 11 Case and to the best of my knowledge, none of these

business relationships constitute interests adverse to the estates in matters upon which SSG is to

be employed and none are in connection with this Chapter 11 Case.

        23.     The Debtor has numerous creditors and relationships with a large number of

individuals and entities that may be parties-in-interest in this Chapter 11 Case. Consequently,

although every reasonable effort has been made to discover and eliminate the possibility of any

conflict including the efforts outlined above, SSG is unable to state with certainty whether any of

its clients or an affiliated entity of a client holds a claim or otherwise is a party-in-interest in this

Chapter 11 Case. If SSG discovers any information that is contrary or pertinent to the statements

made herein, SSG will promptly disclose such information to the Court. SSG does not advise, has

not advised, and will not advise any entity other than the Debtor in matters related to this Chapter

11 Case. SSG will, however, continue to provide professional services to entities or persons that

may be creditors of the Debtor or parties-in-interest in this Chapter 11 Case, provided that such

services do not relate to, or have any direct connection with, this Chapter 11 Case or the Debtor.

        24.     Except as otherwise set forth herein and in the Application, to the best of my



                                                  -9-
             Case 21-10723-MFW         Doc 59-2         Filed 04/27/21   Page 11 of 28




knowledge, information, and belief, neither SSG nor any employee of SSG is a creditor, an equity

holder, or an insider of the Debtor. To the best of my knowledge, information and belief, neither

SSG nor any employee of SSG is or was, within two (2) years before the Petition Date, a director,

an officer, or an employee of the Debtor. Also, to the best of my knowledge, information, and

belief neither the undersigned nor the SSG’s professionals expected to assist the Debtor in this

Chapter 11 Case are related or connected to any United States Bankruptcy Judge for the District

of Delaware, the U.S. Trustee, or any persons employed in the office of the U.S. Trustee.

       25.     As of the date of SSG’s engagement, SSG does not hold any claim against the

Debtor.

       26.     To the extent SSG discovers any facts bearing on the matters described herein

during the period of SSG’s retention, SSG will undertake to amend and supplement the information

contained in this Declaration to disclose such facts.

       27.     Based on all of the foregoing, SSG is a “disinterested person” as that term is defined

in section 101(14) of the Bankruptcy Code.




                                               - 10 -
               Case 21-10723-MFW      Doc 59-2         Filed 04/27/21   Page 12 of 28




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on April 27, 2021                   By:
                                                       J. Scott Victor, Managing Director




                                              - 11 -
Case 21-10723-MFW   Doc 59-2   Filed 04/27/21   Page 13 of 28




                       Schedule 1
     Case 21-10723-MFW         Doc 59-2        Filed 04/27/21        Page 14 of 28




February 24, 2021



Steven Davis, Esq.
Chief Restructuring Officer
Connections Community Support Programs, Inc.
2821 Lancaster Pike
Wilmington, DE 19805

Dear Mr. Davis:

This agreement (“Engagement Agreement”) will serve as the contract between
Connections Community Support Programs, Inc. (“CCSP” or the “Company”) and SSG
Advisors, LLC ("SSG") regarding the retention of SSG as exclusive investment banker
to CCSP for the purposes outlined in this Engagement Agreement. SSG’s
responsibilities hereunder involve providing investment banking services to the
Company, on an exclusive basis, focusing on (i) the private placement of debt and/or
equity capital (the “Financing”); and/or (ii) the sale of all or a part of the Company’s
assets (the “Sale”); and/or (iii) the restructuring of the Company’s balance sheet with
existing stakeholders (the “Restructuring”).

A.     SSG’s Role:

       1.    SSG’s role in connection with a Financing will include the following:

                    Prepare an information memorandum describing the Company, its
                     historical performance and prospects, including existing contracts,
                     marketing and sales, labor force, management, and financial
                     projections;

                    Assist the Company in compiling a data room of any necessary
                     and appropriate documents related to the Financing;

                    Assist the Company in developing a list of suitable potential
                     lenders and investors, including DIP lenders, who will be
                     contacted on a discreet and confidential basis after written
                     approval by the Company;

                    Coordinate the execution of confidentiality agreements for
                     potential lenders and investors wishing to review the information
                     memorandum;

                    Assist the Company in coordinating physical and/or virtual site
                     visits for interested lenders and investors and work with the
                     management team to develop appropriate presentations for such
                     visits;

             300 Barr Harbor Drive, Suite 420 • West Conshohocken, PA 19428
                       Phone: (610) 940-1094 • Fax: (610) 940-4719
                                       www.ssgca.com
  Case 21-10723-MFW          Doc 59-2      Filed 04/27/21     Page 15 of 28
Steven Davis, Esq.
February 24, 2021
Page 2


                    Solicit competitive offers from potential lenders and investors;

                    Advise and assist the Company in structuring the Financing and
                     negotiating the Financing agreements;

                    Otherwise assist the Company and its other professionals, as
                     necessary, through closing on a best efforts basis.

     2.     Advisor’s role in connection with a Sale will include the following:

                    Prepare an information memorandum describing the Company, its
                     historical performance and prospects, including existing contracts,
                     marketing and sales, labor force, management, and financial
                     projections;

                    Assist the Company in compiling a data room of any necessary
                     and appropriate documents related to the Sale;

                    Assist the Company in developing a list of suitable potential
                     buyers who will be contacted on a discreet and confidential basis
                     after approval by the Company and update and review such list
                     with the Company on an on-going basis;

                    Coordinate the execution of confidentiality agreements for
                     potential buyers wishing to review the information memorandum;

                    Assist the Company in coordinating physical and/or virtual site
                     visits for interested buyers and work with the management team to
                     develop appropriate presentations for such visits;

                    Solicit competitive offers from potential buyers;

                    Advise and assist the Company and its professionals with the
                     structuring of sale procedures, the conduct of any auction that
                     may result therefrom, and/or a plan of reorganization in a potential
                     chapter 11 proceeding;

                    Advise and assist the Company in structuring the sale and
                     negotiating the transaction agreements;

                    Be available for meetings and court appearances in a potential
                     chapter 11 proceeding, including providing testimony in
                     furtherance and support of a Sale, Financing or Restructuring
                     process and Transaction;

                    Otherwise assist the Company and its other professionals, as
                     necessary, through closing on a best efforts basis.
     Case 21-10723-MFW        Doc 59-2      Filed 04/27/21     Page 16 of 28
Steven Davis, Esq.
February 24, 2021
Page 3


       In performing the services described above, the Company will furnish or cause to
       be furnished to SSG such information as SSG reasonably believes appropriate to
       the execution of its engagement hereunder (all such information so furnished
       being the "Information"). The Company represents to SSG that all Information
       furnished by it or its agents will be complete and correct in all material respects,
       to the best of its knowledge, and that until the expiration of SSG’s engagement
       hereunder, the Company will advise SSG immediately of the occurrence of any
       event or any other change known by it or its agents that results in the Information
       ceasing to be complete and correct in all material respects. The Company
       recognizes and confirms that SSG: (a) will use and rely primarily on the
       Information and on information available from generally recognized public
       sources in performing the services contemplated hereby without having
       independently verified any of the same; (b) does not assume responsibility for
       accurateness or completeness of the Information and such other information; and
       (c) will not make an appraisal of any of the assets or liabilities of the Company.

       The Company agrees that SSG shall be its exclusive investment banker in
       connection with any Transaction undertaken with respect to the Company during
       the Engagement Term, as defined below, of this Engagement Agreement. The
       Company agrees that, during the Engagement Term, SSG shall have the
       authority to initiate and conduct discussions and assist and advise the Company
       in its negotiations with all prospective lenders, investors and buyers. In that
       regard, the Company agrees to identify to SSG: (a) all prospective lenders,
       investors and buyers who have been in contact with the Company prior to the
       date hereof and (b) all prospective lenders, investors and buyers who come in
       contact with the Company during the Engagement Term.

       SSG will consult with and advise the Company with respect to the financial
       aspects of any proposed Transaction, including price, terms and conditions of a
       Transaction. SSG will not, however, have any authority to bind the Company
       with respect to any proposed Transaction. Likewise, nothing contained herein
       shall require the Company to accept the terms of any proposal, and the
       Company shall at all times have the right, in its sole and absolute discretion, to
       reject any proposed Transaction regardless of the terms proposed.

B.     SSG’s Compensation

       As compensation for providing the foregoing services, SSG shall receive the
       following:

       1.     Initial Fee. An initial fee (the “Initial Fee”) equal to $40,000 due upon
              signing this Engagement Agreement.

       2.     Monthly Fees. Monthly fees (the “Monthly Fees”) of $40,000 per month
              payable beginning April 1, 2021 and on the first (1st) of each month
              thereafter throughout the Engagement Term (as such term is hereafter
              defined). Half of the Monthly Fees shall be credited toward the
              Transaction Fee(s).
     Case 21-10723-MFW        Doc 59-2     Filed 04/27/21     Page 17 of 28
Steven Davis, Esq.
February 24, 2021
Page 4


       3.     Financing Fee. Upon the closing of a Financing Transaction to any party,
              SSG shall be entitled to a fee (“Financing Fee”) payable in cash, in
              federal funds via wire transfer or certified check, at and as a condition of
              closing of such Financing equal to 2.0% of any Senior Debt (as such term
              is hereafter defined) raised from any financing source, including senior
              revolver and term loan, plus 4.0% of any Tranche B, Traditional
              Subordinated Debt or Equity (as such term is hereafter defined) raised
              regardless of whether the Company chose to draw down the full amount
              of the Financing.

              Notwithstanding the foregoing, SSG shall not be entitled to any Financing
              Fee related to capital, financing or guaranty from any existing lender or
              equity investor or government economic assistance program.

       4.     Sale Fee. Upon the consummation of a Sale Transaction to any party
              and as a direct carveout from proceeds of any Sale, prior in right to any
              post- or pre-petition secured debt, SSG shall be entitled to a fee (the
              “Sale Fee”), payable in cash, in federal funds via wire transfer or certified
              check, at and as a condition of closing of such Sale, equal to the greater
              of (a) $450,000 or (b) three percent (3.0%) of Total Consideration (as
              such term is hereafter defined).

              In the event that the Company determines to terminate the Sale process
              and move to an orderly wind-down of its assets, then SSG's Sale Fee
              shall be $150,000.

       5.     Restructuring Fee. Upon confirmation of a plan of reorganization
              effectuating a Restructuring, SSG shall be entitled to a fee (the
              “Restructuring Fee”) payable in cash, in federal funds via wire transfer or
              certified check, at and as a condition of closing such Transaction equal to
              $450,000. For the sake of clarity, SSG shall not be entitled to both a Sale
              Fee and a Restructuring Fee.

       6.     Expenses. In addition to the foregoing Initial Fee, Monthly Fee, and
              Transaction Fees noted above whether or not a Transaction is
              consummated, SSG will be entitled to reimbursement for all of SSG’s
              reasonable out-of-pocket expenses incurred in connection with the
              subject matter of this Engagement Agreement.

C.     Definitions

       For the purpose of this Engagement Agreement:

       Financing Transaction means funds received by the Company from any senior
       debt (including, but not limited to debtor-in-possession financing), secured
       subordinated debt, unsecured subordinated debt or non-control equity from any
       lender or investor, except as set forth in section B.(3) above, as well as the
       purchase by any party of the senior debt.
  Case 21-10723-MFW           Doc 59-2     Filed 04/27/21      Page 18 of 28
Steven Davis, Esq.
February 24, 2021
Page 5


     Senior Debt means funds: (a) received by the Company in the form of revolving
     credit facilities, notes, term loans, lines of credit, offering lines, purchase and sale
     of accounts receivable facilities, or any other type of credit facility, for which the
     Company is obligated to repay the funds on a fixed schedule with interest on the
     unpaid balance thereof at a fixed interest rate or a floating interest rate, without
     any profit participation or yield enhancement as a return on the repayment of the
     funds received by the Company; and (b) for which the lender has a claim to or
     lien on the assets of the Company, superior or prior to the claim of the holders of
     any Tranche B or Traditional Subordinated Debt.

     Tranche B Loan means: (a) funds (i) received by the Company or for which the
     Company is obligated to repay the funds on a fixed schedule with interest on the
     unpaid balance therefore at a fixed interest rate or a floating rate higher than that
     of Senior Debt, and (ii) for which the lender may have a claim to or lien on the
     assets of the Company, junior to the claim of the holders of Senior Debt.

     Traditional Subordinated Debt means: (a) funds (i) received by the Company
     or for which the Company is obligated to repay the funds on a fixed schedule with
     interest on the unpaid balance therefore at a fixed interest rate or a floating rate;
     and (ii) for which the lender does not have a claim to or lien on the assets of the
     Company, or (b) funds (i) received by the Company, or for which the Company is
     obligated to repay the funds on a fixed schedule with interest on the unpaid
     balance thereof at a fixed interest rate or a floating interest rate; and (ii) for which
     part of the overall return to the investor on these funds is anticipated to consist of
     a participation in the profits of the Company and/or some other type of income
     enhancement (whether realized through equity warrants conversions of the debt
     to equity, or otherwise) which has the effect of raising the overall return on these
     funds to the investors above the level that could be realized solely due to the
     receipt of stated interest income.

     Equity shall include, but not be limited to, common stock, preferred stock,
     convertible stock, and the proceeds from any joint venture agreement, including
     contributions by a joint venture partner involving cash, stock, property, plant and
     equipment or any other assets, or asset sale that does not constitute control
     equity.

     Sale Transaction means and includes any transaction involving the sale or
     transfer, directly or indirectly, of all or substantially all of the assets or equity of
     the Company including, without limitation, a wind-down of assets.

     Total Consideration shall mean the purchase price paid for the equity, assets or
     secured debt, or any portion of either, plus the assumption or payoff of any
     indebtedness.

     For purposes of computing any fees payable to SSG hereunder, non-cash
     consideration shall be valued as follows: (a) publicly traded securities shall be
     valued at the average of their closing prices (as reported in The Wall Street
     Journal) for the five (5) trading days prior to the closing of the Sale Transaction;
     and (b) any other non-cash consideration, including the retention any non-
     Case 21-10723-MFW         Doc 59-2     Filed 04/27/21     Page 19 of 28
Steven Davis, Esq.
February 24, 2021
Page 6


       controlling equity stake in the Company, shall be valued at the fair market value
       thereof as determined in good faith by the Company and SSG. For the
       avoidance of doubt, if such aggregate consideration may be increased by
       contingent payments such as an “earnout” or other monetary agreement in the
       transaction, the portion of SSG’s fee relating thereto shall be calculated and paid
       when and as such contingent payments or other monetary amounts are received.

       Transaction shall mean and include a Financing and/or Sale and/or
       Restructuring as determined above.

       Transaction Fee shall mean and include a Financing Fee and/or Sale Fee
       and/or Restructuring Fee.

D.     Term of Engagement

       This Engagement Agreement shall remain in force (the “Engagement Term”) for
       a period of six (6) months from the date of signing this Engagement Agreement,
       but will terminate upon thirty (30) days written notice by either party to the other,
       and may continue thereafter on a month to month basis if agreed to by the
       parties upon written notice; provided, however, that the Engagement Agreement
       shall terminate immediately upon the closing of a Transaction. Upon the
       termination of this Engagement Agreement, neither party shall have any further
       obligations to the other except that: (a) termination of the Engagement
       Agreement shall not affect SSG’s right to indemnification under the
       Indemnification paragraph below; (b) the Company shall remain obligated to pay
       SSG any unpaid Monthly Fees and to reimburse SSG for any expenses incurred
       through the date of the termination of the Engagement Agreement; and (c) if a
       Transaction is consummated within twelve (12) months (“Trailer Term”) of the
       termination of this Engagement Agreement with a lender, purchaser and/or
       investor, with which SSG has contacted and initiated discussions or negotiations
       with respect to any Transaction, the Company shall remain obligated to pay a
       Transaction Fee as calculated above. Sections B, D, E, F and G (entitled
       Compensation, Term of Engagement, Indemnification, Miscellaneous, and Scope
       of SSG’s Duties, respectively) of this Engagement Agreement shall survive the
       expiration or termination of this Engagement Agreement indefinitely.

E.     Indemnification

       The Company hereby acknowledges and agrees to the indemnification
       arrangements between the parties hereto as described on Attachment A hereto,
       which Attachment is incorporated herein and forms an integral part hereof.

F.     Miscellaneous

       No fee payable to any other financial advisor or finder by the Company or the
       Company in connection with the subject matter of this Engagement Agreement
       shall reduce or otherwise affect any fee payable to SSG hereunder without the
       prior written consent of SSG. This Engagement Agreement sets forth the entire
       understanding of the parties relating to the subject matter hereof and supersedes
     Case 21-10723-MFW        Doc 59-2     Filed 04/27/21     Page 20 of 28
Steven Davis, Esq.
February 24, 2021
Page 7


       and cancels any prior communications, understandings and agreements between
       the parties hereto. This Engagement Agreement cannot be modified or changed,
       nor can any of its provisions be waived, except by written agreement signed by
       both parties. The benefits of this Engagement Agreement shall inure to the
       respective successors and assigns of the parties hereto and of the Indemnified
       Parties and their respective successors, assigns and representatives, and the
       obligations and liabilities assumed in this Engagement Agreement by the parties
       hereto shall be binding upon their respective successors and assigns.

       This Engagement Agreement shall be governed by and construed in accordance
       with the laws of the State of Maryland without regard to principles of conflicts or
       choice of law that would defer to the substantive laws of any other jurisdiction.

       This Engagement Agreement may be executed in any number of counterparts,
       which counterparts, taken together, shall constitute one and the same
       Engagement Agreement.

G.     Scope of Duties

       The Company hereby acknowledges and agrees that: (a) it has retained SSG for
       the purposes set forth in the Engagement Agreement and that the rights and
       obligations of the parties hereto are contractual in nature, and (b) SSG has not
       made any warranties or guarantees of any nature with respect to the success or
       satisfactory conclusion of any Transaction or as to the economic, financial or
       other results which may be obtained or experienced by the Company as a result
       thereof.

H.     Bankruptcy Court Proceedings

       In the event the Company files a Chapter 11 Bankruptcy proceeding during the
       Engagement Term, the Company shall use its best commercially reasonable
       efforts to have SSG employed upon the same or substantially similar terms and
       shall have this Engagement Agreement and SSG’s retention as the Company’s
       exclusive investment banker approved by a Court of competent jurisdiction.

I.     Other Matters

       SSG has the right, following the Transaction closing, to place advertisements in
       financial and other newspapers and journals and to send email advertising at its
       own expense describing its services to the Company hereunder, provided, that
       the Company has given its prior written consent thereto which consent shall not
       be unreasonably withheld.

       In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
       107-56 (signed into law October 26, 2001), SSG is required to obtain, verify and
       record information that identifies its clients, which information may include the
       name and address of the Company, the Company and its senior management
       team as well as other information that will allow SSG to properly identify its
       clients. Additionally, SSG maintains important disclosures on its web site
     Case 21-10723-MFW        Doc 59-2     Filed 04/27/21    Page 21 of 28
Steven Davis, Esq.
February 24, 2021
Page 8


       www.ssgca.com. These disclosures may be updated periodically on an as-
       needed basis. The Company agrees to accept and receive all of these
       disclosures by electronically accessing the website referenced above and
       acknowledges that printed hard copies of these disclosures are available upon
       request by contacting SSG directly at (610) 940-1094.

J.     Securities Platform

       All transactions involving the sale or purchase of any security (as defined by
       the Securities Exchange Act of 1934 or the rules and regulations promulgated
       there under) are offered through SSG Capital Advisors, LLC. (“SCA”) which is
       an affiliated registered Broker-Dealer in good standing with the Financial
       Industry Regulatory Authority (“FINRA”) and the Securities Investor Protection
       Corporation (“SIPC”). Principals of SSG are registered representatives of
       SCA. Therefore, SCA is included collectively as “SSG” with all the rights and
       obligations thereto under the terms of this Engagement Agreement.

       To the extent a Transaction Fee is payable to SSG in connection with
       Transaction constituting the purchase or sale of any security (as defined by the
       Securities Exchange Act of 1934 or the rules and regulations promulgated
       there under), such Transaction Fee shall be specifically paid to SCA.

This letter and acceptance may be executed in counterpart, each part of which shall be
deemed an original, both of which together shall constitute one and the same
instrument, and any amendment, modification or other changes to this Engagement
Agreement must be in writing and signed by both parties to be enforceable.

Please indicate your acceptance of the foregoing by executing and returning the
enclosed copy of this letter.

SSG ADVISORS, LLC



By:
       J. Scott Victor
       Managing Director



ACCEPTED:

CONNECTIONS COMMUNITY SUPPORT PROGRAMS, INC.

By: /s/ Steven T. Davis
      Steven Davis, Esq.                           Date: 2/25/2021

       Chief Restructuring Officer
              Case 21-10723-MFW         Doc 59-2     Filed 04/27/21     Page 22 of 28
           Steven Davis, Esq.
           February 24, 2021
           Page 9


                                           ATTACHMENT A
                                     INDEMNIFICATION PROVISIONS

           The Company agrees to indemnify, defend and hold harmless SSG or SCA, and their
           affiliates, the respective partners, members, directors, officers, agents and employees
           of SSG, SCA, and their affiliates and each other person, if any, controlling SSG, SCA,
           and their affiliates (the foregoing being referred to herein individually as an
           “Indemnified Party” and collectively as the “Indemnified Parties”) from and against any
           and all losses, claims, damages, liabilities or costs, as and when incurred, to which
           such Indemnified Party may become subject to or which are asserted against any
           Indemnified Party, directly or indirectly, in any way related to SSG performing services
           for or on behalf of the Company under the Engagement Agreement of which this
           Attachment A forms a part, including, without limitation, in connection with: (a) any act
           or omission by SSG related to its engagement as financial advisor under the
           Engagement Agreement; or (b) SSG’s acceptance, or its performance or non-
           performance, of its obligations under said Engagement Agreement. However, that the
           Company shall not be liable under the foregoing indemnity agreement in respect of
           any liability to the extent that such liability is found in a judgment, settlement or plea
           agreement by a court, agency, arbitrator or other adjudicating authority of competent
           jurisdiction, to have resulted from the Indemnified Parties’ gross negligence or willful
           misconduct in the performance of its duties under said Engagement Agreement. The
           Company agrees that reliance by SSG on any publicly-available information, which
           SSG verifies with the Company in writing, the information supplied by the Company to
           SSG in connection with said Engagement Agreement, or any directions furnished by
           the Company, on which SSG wholly relies, shall not constitute negligence, bad faith or
           willful misconduct by SSG.


           The provisions of this Attachment A shall survive any termination of said Engagement
           Agreement.




3" = "3" "4380278" "" 4380278
              Case 21-10723-MFW     Doc 59-2   Filed 04/27/21   Page 23 of 28

                                 SCHEDULE 2
          MASTER LIST OF POTENTIAL PARTIES-IN-INTEREST
DEBTOR:                                        BRANDYWINE HILLS APTS LLC
                                               BREEN R. COLLINS
CONNECTIONS COMMUNITY SUPPORT                  BRIGHTWAY (EAST COAST)
PROGRAMS, INC.                                 BYLER (TRI-COUNTY PROP)
                                               BYLER INVESTMENTS (JACOB)
NON-DEBTOR AFFILIATES:                         CAPANO MGT CO.
                                               CAPANO MGT COMPANY
ADDICTIONS COALITION OF DELAWARE, INC.         CARROLL PROPERTIES LLC
AFFORDABLE HOUSING OPPORTUNITIES, INC.         CD PROPERTIES (REHOBOTH)
CHURCH HOME FOUNDATION                         CDW MGMT (SKY MGMT)
CLAYMONT STREET APARTMENTS, L.P.               CHARLES BRADLEY (REMAX)
CONNECTIONS DELAWARE CORPORATION               CHATEAU ORLEANS
HOMEWARD BOUND, INC.                           CHERYL AUGUST/WICKET
HOUSING FIRST, INC.                            CHESTNUT RUN VILLAGE APTS
HOUSING FIRST II, INC.                         CHRISTOPHER SMITH/BWS REALTY
INGLESIDE HOMES                                CITY WIDE HOUSING LLC
MARCELLA’S HOUSE LIMITED PARTNERSHIP           CITY WIDE HOUSING LLC
QUAKER ARTS, LLC                               CLASSIC PROPERTY (PERINI)
                                               CLEARFIELD APTS LP
BOARD MEMBERS:                                 COMMON CENTS PROP MGT
                                               CONNECTIONS CSP INC
WILLIAM NORTHEY                                CONNIE MILLER
MICHAEL HALDEMAN                               CSA, LLC
STEVEN DAVIS                                   CYNTELLEX PROPERTIES
CATHERINE DEVANEY MCKAY                        D & S INVESTMENT CO LLP
                                               DAISEY TRUST
LANDLORDS:                                     DANIEL A. MILLER
                                               DANIEL A. MILLER (DAM)
42 COMMERCE PLACE LLC                          DAVID PERSOLEO
603 WASH AVE (CAMPBELL)                        DAVID W. SMYTH
A & T REALTY, LLC                              DELAWARE HOME INVESTORS
ABESSINIO PROP MGT                             DELAWARE PROPERTY MGT CO
ACRE INVESTORS LLC (PABIAN)                    DELTA ETA CORP (SCHWEIZER)
ADAMS ST APTS (51 SUMMIT)                      DENISE PENT (BYLER INVSTMT)
AION MGNT (AP EAST POINTE)                     DEWEY STREET LLC
AION PRIDES CT LLC/KETTLER                     DIANE L. YOUNG
AION UNIVERSITY (LIBERTY)                      DIVINE CONNECTIONS PROP
AJ LAWSON LLC                                  DKR LLC
ALDER & PINE HOLDINGS LLC                      DKR LLC (DAISEY TRUST)
ALLIANCE REALTY                                DONALD FOLEY
ALTMAN MANAGEMENT CO                           DONALD FOLEY (SEA SANDS)
ALTMAN MGT (EMPIRE)                            DONALD FOLEY/JOHN CUSHING
ALTMAN MGT COMPANY, INC                        DOUGLAS J SALTER
ANETTE DARBY/FISHER                            DOVE ROAD, LLC
APPLEBALE LLC                                  DOVER INVESTORS, L.P.
ASPIRE ASSOCIATES, INC.                        DRUMMOND PLAZA ASSOC LLC
BARBARA J. WRIGHT                              EAST COAST PRIDES COURT
BBC REAL ESTATE (REMAX)                        ELMS HOLDING COMPANY LLC
BBEE, LLC                                      ELTON GEORGE, JR.
BCS BUILDINGS LLC                              EMPIRE DELAWARE LLC
BENNIE/SHIRLEY SMITH RE                        ERA HARRINGTON (JAMIE)
BLUE HEN PROP (ZACCONE)                        ERAMACK PROPERTIES LLC
BRADFORD ST INVESTMENTS                        FEDALE PROPERTIES (BENNETT?)
                                               FERRETTI TRUST #4 LLC
                                           i
             Case 21-10723-MFW   Doc 59-2    Filed 04/27/21   Page 24 of 28

                               SCHEDULE 2
        MASTER LIST OF POTENTIAL PARTIES-IN-INTEREST
FIRST CLASS PROPERTY MGT                     MARBLE MANAGEMENT
FOX RUN ASSOCIATES LLC                       MARCUS LEWIS
FRANCESCO A. VATTILANA                       MCGINNIS COMML REAL EST
FRE INVESTMENTS LLC                          MCLEEN PROPERTIES, LLC
GALMAN GROUP                                 METROPOLITAN MGT GROUP
GALMAN GROUP/EDGE                            MEYER & MEYER REALTY
GEMS PROP (HERMAN)                           MEYER & MEYER REALTY
GEORGE W. MOORE                              MICHAEL BRUNO
GEORGIA IRWIN-DE HOMES                       MICHAEL JOYCE
GIA DOWNTOWN PROPERTIES                      MID-ATLANTIC REALTY CO INC
GLEN P. TRUDEL                               MISHOE COVE, LLC
HAN REAL ESTATE                              MOORE PROPERTIES, LLC
HARRIET SACHS                                MORGAN PROPERTIES
HARVIS LLC                                   MORGAN WESTOVER APTS LLC
HAYIM/SUSAN ANCEL                            MORNINGSTAR (K SUMMERS)
HERR RENTALS (CHAD)                          MORNINGSTAR PROPERTY GRP
IRVIN LEVIN                                  MSP MANAGEMENT SERVICES
IRVIN LEVIN/PENCADER                         NAAMANSCAP, LLC
J.S. HOLDINGS L.L.C.                         OLD TOWN HALL ASSOC LLC
J.W. SCOTT RENTALS                           OSASOGIE AKPOROTU
JACK LINGO/YOUNT                             PABIAN PROP (PROPER-T LLC)
JACOB BYLER (TRI-COUNTY)                     PABIAN PROPERTIES LLC
JAMES A. BYRD (BYRDS NEST)                   PABIAN VENTURES (HAYIM)
JAMES A. MUNSON SR                           PABIAN VENTURES LLC
JAMES SAUERS (RITTER)                        PARKLYNN SUCCESS, LLC
JEANNETTE JACK                               PARTNERS REAL ESTATE
JOANN DOWD                                   PATRICK EVANCHO
JOHN EVANCHO (EVA SMT)                       PATRICK J TELL REAL ESTATE
JOHN/KAREN MARBLE                            PATTERSON-SCHWARTZ
JOSE LOPEZ                                   PAUL M. PANTANO
JOSEPH S AND KAREN F COEN                    PE HOLDING II, LLC
JOSHUA LAFFERTY                              PENCADER REALTY
JOSHUA LIDBERG                               PENCADER REALTY (RENTWELL)
JR PROPERTIES OF DE                          PENNSYLVANIA AVE PROPERTIES
JUAN CASAS                                   PETTINARO RESIDENTIAL
JYCC LLC/JACK CHIU                           PINE VALLEY APARTMENTS
KATHERINE INGRAHAM                           PRE HOLDING CONCORD, LLC
KATHRYN S. MOORE (WILGUS)                    PREM, INC
KELLER WILLIAMS/LCD                          PREM, INC (YFIRE)
KENNETH STANFORD                             PREMIER VILLAGE APTS
KEVIN EVANCHO                                PROPERTY EXCHANGE LLC
KURSH/LONG & FOSTER                          PURPLE LOQUAX LLC
LANCASTER COURT APTS LLC                     RACHEL LEE VINSON
LANDMARK RENTAL INC                          RAJ ENTERPRISES, LLC
LAS CASA APTS (COLONY BLVD)                  RAJ ENTERPRISES, LLC (C&C)
LEA BOULEVARD APTS 2007 LLC                  RANDY WOTHERS
LESTER REALTY (SEED 2)                       RE/MAX HORIZONS
LIBERTY SQUARE APTS                          REALSPRING LLC
LIGHTHOUSE HILL (WOODS EDGE)                 REGINA CAMBELL
LINDA DOLAN                                  RENTWELL
LLOYD/MIRANDA BEAUDETTE                      REYNOLDS ASSET/MILL CREEK
LOFTS @ CLIFFORD BROWN                       RICHARD J. PARSONS
MADIGAN PROPERTY MGT                         RICHARD L. HINDT
MANG WONG/LING CHEUMG                        RICHARD TRINCIA
                                        ii
             Case 21-10723-MFW   Doc 59-2     Filed 04/27/21   Page 25 of 28

                              SCHEDULE 2
        MASTER LIST OF POTENTIAL PARTIES-IN-INTEREST
ROBERT BOVELL (L.C.B.C.)                      CAMDEN-WYOMING SEWER
ROBERT C. WOLHAR                              CHESAPEAKE UTILITIE
ROMEY LEWIS                                   CITY OF DOVER
SCHATZ-MESSICK ENTERPRISE                     CITY OF HARRINGTON
SEAFORD APARTMENTS                            CITY OF MILFORD
SEAN STEWARD                                  CITY OF NEWARK
SHAWN L HARRISON ENT                          CITY OF SEAFORD
SHEILA PERINI                                 CITY OF WILMINGTON-REVEN
SHORT SALE, LLC                               COMCAST
SHREENATHGEE LLC                              DELAWARE ELECTRIC COOPE
SNEAD PROPERTY MGT                            DELMARVA POWER
STAR PROPERTY (AW PROPERTY)                   DIRECTV, LLC
STAR PROPERTY (NAPS HOMES)                    GALMAN GROUP UTIL
STEPHANIE TARKENTON                           GALMAN UTILITY CHARGE
STEVE EASTBURN                                GREAT AMERICA HARRINGTON
STONY HOMES LLC                               GREAT AMERICA PHONES MULTIPLE
SUPARNA MEHRA                                 GREAT AMERICAN 1085 - NAAMANS
TARA PARKHURST                                J.H WILKERSON & SON,
TED KRIKITOS                                  LINDA DOLAN
TEJAS SHETH                                   MAYCO MAYOR & COUNCIL OF MIDDL
TELLISTA ENTERPRISES LLC                      MEDIACOM-DELAWARE
THE FLORES RENTALS (TOM)                      METTEL
THE PARKER GROUP                              MONITOR DATA CORPORATI
THE VILLAS ASSOCIATES LP                      MUNICIPAL SERVICES COMMIS
THOMAS W RILEY (ELM)                          NETCARRIER TELECOM
TM ASSOCIATES MGT                             NEW CASTLE COUNTY-SEWER
TRICOUNTY PROPERTY MGT                        OLD TOWN HALL ASSOCIAT
TROLLEY SQUARE (TWO STONES)                   PRE HOLDING CONCORD, L
TROSS ASSOCIATES                              PRICE PLUMBING INC
VILLAGE OF CANTERBURY APTS                    SCHAGRIN GAS COMPANY
VININGS AT CHRISTIANA                         SHARP ENERGY
WAYNE HYLTON                                  SHARP WATER
WELCOME HOME REALTY                           SUBURBAN PROPANE
WEST NINTH STREET LLC                         SUEZ WATER DELAWARE
WEST REHOBOTH CLT/SOLUTIONS                   SUSSEX COUNTY
WILGUS ASSOCIATES INC                         TOWN OF LAUREL
WILLIAM CHILSON                               TOWN OF MILLSBORO
WILLIAM PENN APT ASSOC LLC                    TOWN OF SMYRNA
WILLIAM/ROSE MARIE WRIGHT                     VERIZON
WILLOW CHASE                                  VERIZON WIRELESS
WOODING RE (WEATHERVANE)                      VILLAGE OF WESTOVER
WOODING REAL ESTATE GROUP                     WEAVERS SANITATION
WOODING REAL ESTATE GROUP
WRIGHT LOCATIONS, INC.                        INSURERS:
YOUNG REALTY GROUP LLC
                                              ACE AMERICAN INS. CO.
UTILITIES:                                    ALLIED EASTERN IDEMNITY COMPANY
                                              AURTHUR HALL INSURANCE
AP EAST POINTE LLC                            CINCINNATI SPECIALTY UNDERWRITERS
ARTESIAN WATER COMPANY                        INSURANCE COMPANY
ATLANTIC BROADBAND                            COVERYS
BOB CAT SEPTIC SERVICES                       FEDERAL INSURANCE CO. (CHUBB)
BURNS & MCBRIDE, INC.                         HANOVER INSURANCE COMPANY
CAMDEN -WYOING SEWER &                        HARTFORD STEAM & BOILER
                                        iii
             Case 21-10723-MFW       Doc 59-2    Filed 04/27/21   Page 26 of 28

                                   SCHEDULE 2
         MASTER LIST OF POTENTIAL PARTIES-IN-INTEREST
LLOYDS OF LONDON                                 DRUMMOND PLAZA ASSOCIATES
NAUTILUS INSURANCE COMPANY                       ELMS HOLDING COMPANY, LLC
PHILADELPHIA INDEMNITY INSURANCE                 FIRST STATE SURGERY CENTER LLC
COMPANY                                          GALLAGHER BASSETT SERVICES INC.
PHILADELPHIA INS. CO.                            INPERIUM, INC.
SELECTIVE INSURANCE COMPANY OF THE               INPERIUM WELLNESS
SOUTHEAST                                        INFINITY SEARCH GROUP
TOKIO MARINE SPECIALTY INSURANCE                 ITDATA INC,
COMPANY                                          LIFE TREE PHARMACY
UPMC WORK ALLIANCE                               MCKESSON MEDICAL SURGICAL
                                                 MEDICAL ONCOLOGY HEMATOLOGY CO
TAXING AGENCIES:                                 MEDLINE INDUSTRIES, INC.
                                                 MOBILEXUSA
CITY OF DOVER                                    NATIONAL EYE CARE
CITY OF HARRINGTON                               PRE HOLDING II, LLC
CITY OF MILFORD                                  QUALIFACTS
CITY OF SEAFORD                                  QUEST DIAGNOSTICS
CITY OF WILMINGTON                               STATE OF DELAWARE
HANCOCK PROP TAX                                 SYSCO EASTERN MARYLAND
KENT COUNTY TAX OFFIC                            VERIZON WIRELESS
NEW CASTLE COUNTY                                VISTAPHARM, INC.
OLD TOWN HALL ASSOCIAT                           WEINER BENEFITS GROUP
SCHOOLHOUSE PROP TAX                             WHISMAN, GIORDANO & ASSOCS, LLC
SUSSEX COUNTY                                    WILMINGTON SAVINGS FUND SOCIETY, FSB
THE TOWN OF LAUREL
TOWN OF CAMDEN                                   LITIGATION PARTIES:
TOWN OF MILLSBORO
                                                 ADAM WENZKE
                                                 AMIR FATIR
CASE PROFESSIONALS:                              ANTHONY WHITE
                                                 BRIAN M. BEY
CHIPMAN BROWN CICERO & COLE, LLP                 CARLA MILLER
EISNERAMPER LLP                                  CAROLINE GRANT
OMNI AGENT SOLUTIONS                             CHAUNCEY W. PINKSTON, JR.
SSG ADVISORS, LLC                                CHRISTOPHER H. WEST
                                                 CHRISTOPHER MOEN
BANKS:                                           DANA METZGER
                                                 DANIEL M. WOODS
TD BANK                                          DAVID ALLEN ALLEMANDI
WILMINGTON SAVINGS FUND SOCIETY, FSB             DAVID YUNIS
                                                 DELAWARE DEPARTMENT OF JUSTICE
OTHER CREDITORS:                                 DEPUTY WARDEN SCARBOROUGH
                                                 DOCTOR ROBIN BELCHER-TIMMEY
AMERICAN LEGION AMBULANCE                        DONALD DUROSS
ARTHUR HALL INSURANCE                            DOUGLAS SPRUILL
BAYHEALTH MEDICAL CENTER                         DR. CRATISSA HAMMOND
BAYHEALTH MEDICAL GROUP                          DR. HAREWOOD
BAYSHORE FORD                                    DR. POTTER
BEEBE MEDICAL GROUP                              DR. RICHARDSON
CAPANO                                           DR. ROBIN O. TIMME
CARROLL PROPERTIES, LLC                          FRANCES MARTI
CHRISTIANA CARE HEALTH SERVICE                   FRED HUFFMAN
DEL LAWN LLC                                     GRADY & HAMPTON
                                                 HERMAN ELLIS
                                            iv
             Case 21-10723-MFW     Doc 59-2    Filed 04/27/21   Page 27 of 28

                                 SCHEDULE 2
        MASTER LIST OF POTENTIAL PARTIES-IN-INTEREST
HERMIONE KELLY IVY WINTER                      WARDEN DANA METZGER
JAMES DOUGLAS THOMAS RIDER                     WEIK NITSCHE & DOUGHERTY, LLC
JAMES ELDER                                    WHITE & WILLIAMS
JAMES HUTCHISON                                YOUNG, CONAWAY, STARGATT & TAYLOR LLP
JAMES M. ELLIOTTE
JONATHAN TAN                                   DELAWARE BANKRUPTCY JUDGES AND CLERK
JUDITH CAPRIO                                  OF COURT:
KAMILLA LONDON
KATRINA BURLEY                                 JUDGE KEVIN J. CAREY
KELLY EMBERT                                   JUDGE ASHLEY M. CHAN
KENDALL MAURICE SMITH, III                     JUDGE JOHN T. DORSEY
KENT & MCBRIDE, P.C.                           JUDGE KEVIN GROSS
KENT COUNTY, SHERIFF                           UNA O’BOYLE, CLERK OF COURT
KEVIN H. BOONE                                 JUDGE KAREN B. OWENS
KOLAWOLE AKINBAYO                              JUDGE BRENDAN L. SHANNON
LEE TURNER                                     JUDGE LAURIE SELBER SILVERSTEIN
LUCIUS JONES                                   CHIEF JUDGE CHRISTOPHER S. SONTCHI
LYNELL B. TUCKER                               JUDGE MARY F. WALRATH
MALIKA SPRUILL
MANDEL DANTE WALKER                            U.S. TRUSTEE’S OFFICE, DISTRICT OF
MARC RICHMAN                                   DELAWARE:
MARCUS JOHNSON
MATTHEW JONES                                  LAUREN ATTIX, OA ASSISTANT
MATTHEW WOFFORD                                DAVID BUCHBINDER, TRIAL ATTORNEY
MISTY MAY                                      LINDA CASEY, TRIAL ATTORNEY
MR. AUGUST                                     HOLLY DICE, AUDITOR
MRS. PADRELL                                   SHAKIMA L. DORTCH, PARALEGAL SPECIALIST
NEW CASTLE COUNTY, SHERIFF                     TIMOTHY J. FOX, JR., TRIAL ATTORNEY
NURSE KELLY                                    DENISE GIORDANO, BANKRUPTCY ANALYST
PAOLA A. MUNOZ                                 CHRISTINE GREEN, PARALEGAL SPECIALIST
PERRY PHELPS                                   BENJAMIN HACKMAN, TRIAL ATTORNEY
PETER OSINUBI                                  JEFFREY HECK, BANKRUPTCY ANALYST
PHIL PARKER                                    BRYA KEILSON, TRIAL ATTORNEY
RAMON TAYLOR                                   JANE LEAMY, TRIAL ATTORNEY
REGISTERED NURSE AMY MALKIN                    HANNAH M. MCCOLLUM, TRIAL ATTORNEY
RICHARD L. HOLMES                              JAMES R. O’MALLEY, BANKRUPTCY ANALYST
ROBERT CONAWAY                                 MICHAEL PANACIO, BANKRUPTCY ANALYST
ROBERT MAY                                     LINDA RICHENDERFER, TRIAL ATTORNEY
ROBIN TIMME-BELCHER                            JULIET SARKESSIAN, TRIAL ATTORNEY
SARAH SEASE                                    RICHARD SCHEPACARTER, TRIAL ATTORNEY
SARAH SPRINGER                                 EDIT A. SERRANO, PARALEGAL SPECIALIST
SHATERIA CASON-BUSH                            ROSA SIERRA, TRIAL ATTORNEY
SHERI L. MCAFEE-GARNER                         KAREN STARR, BANKRUPTCY ANALYST
STATE OF DELAWARE                              T. PATRICK TINKER, ASSISTANT U.S. TRUSTEE
STATE OF DELAWARE, DEPARTMENT OF JUSTICE       RAMONA VINSON, PARALEGAL SPECIALIST
SUSAN MUMFORD                                  JACLYN WEISSGERBER, TRIAL ATTORNEY
TANYA WILSON                                   MICHAEL WEST, BANKRUPTCY ANALYST
THE POLIQUIN FIRM LLC                          DION WYNN, PARALEGAL SPECIALIST
THE POLIQUIN FIRM LLC
TRACI COLEMAN
TRAVELERS HOME AND MARINE INS. CO
TYRONE NORWOOD
UNITED STATES OF AMERICA
VERNON ERNEST DORIAN CEPHAS
                                           v
       Case 21-10723-MFW         Doc 59-2        Filed 04/27/21   Page 28 of 28




                                     Schedule 3


1. SSG has worked on other unrelated matters with EisnerAmper, Chief Restructuring
   Officer and financial advisor for the Debtor;

2. SSG has worked on other unrelated matters with Chipman Brown Cicero & Cole, LLP,
   counsel for the Debtor;

3. SSG has worked on other unrelated matters with Omni Agent Solutions, claims and
   noticing agent for the Debtor;

4. SSG has a banking relationship with WSFS, the secured lender to the Debtor; and

5. SSG has worked on other unrelated matters with Reed Smith, LLP, counsel to WSFS.




                                        - 12 -
